     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 1 of 28



                   United States District Court
                     District of Massachusetts
___________________________________
                                    )
Internal Revenue Service,           )
                                    )
          Appellant,                )
                                    )
               v.                   )    Bankruptcy Appeal No.
                                    )    20-10156-NMG
Joseph H. Baldiga, Chapter 7        )
Trustee of the Estate of            )
Patrick and Elizabeth Hannon,       )
                                    )
          Appellee.                 )
___________________________________)


                         MEMORANDUM & ORDER

GORTON, J.

     This is an appeal from a memorandum and decision of United

States Bankruptcy Judge Melvin S. Hoffman of the United States

Bankruptcy Court for the District of Massachusetts (“the

Bankruptcy Court”) on the final report and application for fees

and expenses of the Trustee and the Trustee’s counsel in In re

Hannon, No. 1:12-bk-13862-MSH (Dec. 26, 2019).

I.   Background

     A.   The Maine Action and Bankruptcy Proceedings

     More than eight years ago, the Internal Revenue Service

(“the IRS”) filed a complaint against Patrick and Elizabeth

Hannon (“the Hannons” or “debtors”) in the United States



                                 - 1 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 2 of 28



District Court for the District of Maine (“the Maine Action”).

The complaint sought (1) approximately $7.6 million in joint

income tax liabilities (Count I); (2) $300,000 for trust fund

recovery penalties (“TFRPs”) (Count II); and (3) enforcement of

tax liens through sales of eight parcels of real property in

Maine (“the Maine Parcels”) (Count III).

     In May, 2012, the Hannons filed a Chapter 11 petition in

the Bankruptcy Court, scheduling $5,931,645 in assets,

$5,665,000 of which pertained to the Maine Parcels.        The

Hannons’ petition caused the automatic stay of the Maine Action.

The IRS obtained relief from that stay to proceed with the Maine

Action in November, 2012.

    In January, 2013, the Chapter 11 bankruptcy was converted

to Chapter 7 liquidation and Joseph H. Baldiga was appointed

Trustee (“Baldiga” or “Trustee”).     He moved to appoint his law

firm, Mirick, O'Connell, DeMallie & Lougee, LLP, as his counsel,

which was approved by the Bankruptcy Court.

    The Trustee moved the Bankruptcy Court to modify the stay-

relief order in the Maine Action so he could proceed with

liquidation of the Maine Parcels.     The IRS objected, arguing

that it was better suited than the Trustee to sell the Maine

Parcels.   In February, 2013, the Bankruptcy Court clarified that

the relief from stay for the IRS was limited to “quantifying the


                                 - 2 -
           Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 3 of 28



[d]ebtors’ tax liability [in the Maine Action]” and that the

Trustee was allowed to proceed with liquidation.

        In August, 2013, the Trustee and the IRS agreed to settle

the Maine Action.          The Bankruptcy Court approved settlement in

October, 2013, and the District Court entered final judgment in

the Maine Action in November, 2013, that the Hannons are liable

to the IRS for income tax years 1999-2001 in the amount of

$7,844,190 on Count I and that Mr. Hannon is responsible for

$82,598 in TFRPs on Count II.             Count III was dismissed without

prejudice.        The breakdown of tax liabilities on Count I is as

follows:

                                                                  Total All
     Year           1999            2000            2001
                                                                    Years

     Tax          $134,3671          $0          $2,353,786       $2,488,153

    Penalty       $471,072        $336,682        $754,812        $1,562,567

Interest
                  $591,803        $473,179       $1,800,974       $2,865,956
 on Tax

Interest
   on             $375,984        $131,947        $417,385         $925,317
Penalty

     Fees          $1,623           $371            $203            $2,197

    Total
    Each         $1,574,849       $942,180       $5,327,161       $7,844,190
    Year

1
 Contrary to the Bankruptcy Court, this Court has rounded all figures
to the nearest dollar to simplify.



                                       - 3 -
      Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 4 of 28



     B.   The Adversary Proceeding

     In January, 2013, the Trustee brought an adversary

proceeding (“the Adversary Proceeding”) against the IRS in the

Bankruptcy Court seeking avoidance under 11 U.S.C. § 724(a) of

the secured claims of the IRS for penalties and interest on

penalties and preservation of avoided claims for the benefit of

the estate under § 551.2     The Trustee subsequently sought, and

the IRS assented to, a stay of the Adversary Proceeding until

liquidation of the Maine Parcels was complete.        The Assented-To

Motion states that:

     the Parties have recently conferred regarding the
     within Adversary Proceeding and have agreed that it
     will be most cost-effective to allow the Trustee to
     complete his liquidation of all Estate assets before
     expending additional resources in the matter.

     In December, 2013, the Bankruptcy Court stayed the

Adversary Proceeding and suspended all deadlines while the

Trustee completed his liquidation and recovery of all estate

assets.   From entry of the stay through the end of 2015, the

Trustee liquidated those assets.      Throughout that period, the

Bankruptcy Court authorized various periodic interim

disbursements of estate funds for payment of the Trustee and

counsel fees.




2
  Except where otherwise noted, all section references are to the
Bankruptcy Code, Title 11 of the United States Code.


                                  - 4 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 5 of 28



    The liquidation process was virtually complete by the end

of 2015 except for expectant proceeds from an eminent domain

action with respect to property located in Newton, Massachusetts

(“the Eminent Domain Action”).     While that lawsuit was pending,

the Trustee was unable to complete liquidation.

    In May, 2017, while the Eminent Domain Action remained

pending, the Trustee moved for approval to make an interim

distribution to the IRS of $800,000.      In that motion, the

Trustee explained that, pursuant to his interpretation of §§ 551

and 724(a) and (b), the penalty portion of the IRS liens could

be avoided and preserved for the estate.       That interpretation,

which is disputed by the IRS, is the subject of this pending

appeal.   The IRS claims that it disagreed with the Trustee’s

statutory analysis at the time but did not object because it

agreed with the requested relief.

    Final judgment was entered in the Eminent Domain Action in

January, 2019, in favor of the Trustee.      Shortly thereafter, the

Trustee filed a status report in the Chapter 7 proceeding

notifying the Bankruptcy Court that, although the Eminent Domain

Action was resolved, final distribution was premature because

the Adversary Proceeding was not.

    In February, 2019, the Trustee filed a motion for judgment

on the pleadings in the Adversary Proceeding.       In that motion,


                                 - 5 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 6 of 28



the Trustee incorporated his distribution argument by reference

and the IRS objected and cross-moved to dismiss the Adversary

Proceeding.   The Trustee then filed a motion to stay the

Adversary Proceeding until the Bankruptcy Court decided the

Trustee’s fee application which the IRS opposed.        The Trustee

asserted that the substantive legal issues addressed in the

pending motions were dependent upon the aggregate amount of

allowed administrative expenses in the Chapter 7 proceeding.

    In April, 2019, the Bankruptcy Court held a hearing in the

Adversary Proceeding (“the April Hearing”) on the Trustee’s

motion to stay, at which the Trustee stated that

    When we first started this case, right, we knew it was
    a tax case. The best prospect would have been maybe —
    depending on where the fees came out — after
    liquidating all the assets, looking at the claims —
    was maybe we could free up something as a partial
    dividend to Chapter 11 [administrative fees]. So from
    day one of this case that was the best this was ever
    going to be was using 724(b), right, to invade [the
    IRS’s] lien, pay [the IRS] most of the money, maybe
    use 724(a) to free up a little bit of money depending
    on how the fees came out, maybe not. There was no
    guarantee, but this was always a tax [c]ase.

The Court understands the thrust of the Trustee’s comments

to indicate that he, as guardian of the interests of all

creditors of the Hannons, understood it was his obligation

to pursue the possibility of some recovery by their

unsecured creditors.   The Trustee’s comments further




                                 - 6 -
        Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 7 of 28



indicate, however, that he suspected that such recovery was

unlikely given administrative fees and the IRS tax liens.

    The Bankruptcy Judge made a tentative ruling during the

hearing that the Trustee and counsel were entitled to avoid the

penalty portions of the IRS’s liens but denied the motion to

stay.    The Bankruptcy Judge further noted that he tentatively

agreed with the Trustee’s statutory interpretation of §§ 551 and

724(a),(b).

    In June, 2019, the parties agreed to entry of judgment in

the Adversary Proceeding consistent with the Court’s tentative

ruling at the April Hearing but preserved all rights of appeal.

The parties further agreed that judgment would not be entered

until the Bankruptcy Court resolved the issue regarding the

interaction between §§ 551 and 724(a),(b).          The parties

concluded that it would be more efficient for the Bankruptcy

Court to determine that issue along with final allowance of

compensation for the Trustee and counsel or, alternatively, upon

a final distribution of estate assets.         The Bankruptcy Court

allowed the motion and held the Adversary Proceeding in abeyance

pending resolution of the related matters in the Chapter 7

proceeding.




                                    - 7 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 8 of 28



    C.   Request for Fees

    While the Bankruptcy Court held the Adversary Proceeding in

abeyance, the Trustee began preparing his final report and

request for compensation with respect to the Chapter 7

proceeding.   In October, 2019, the Trustee filed: (1) the

Trustee’s Final Report (“the TFR”), (2) his request for

compensation and (3) his law firm’s request for legal fees.

    The TFR concludes that the Trustee realized gross receipts

of $3,577,821, of which $2,774,170 was available for

distribution because of bank fees and other payments.         The

Trustee proposed allocating $1,641,505 toward Chapter 7

administrative expenses, including compensation for the Trustee

and fees for his counsel, and $1,132,665 to the IRS.        Those

amounts included prior interim disbursements of $1,294,308 for

administrative expenses and $800,000 to the IRS.        The proposed

final distribution was, therefore, $347,195 for administrative

expenses and $332,665 to the IRS.     As a result, the Trustee

contended, Chapter 7 administrative expenses would be paid in

full, the IRS would be paid approximately 21% of the amount it

agreed to in settling the Maine Action (less penalties and

interest on penalties) and no other disbursements would be made.

    The Trustee requested compensation of $130,585 which

included all prior interim disbursements.       That was the maximum


                                 - 8 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 9 of 28



allowable by statute.   His law firm requested fees of

$1,048,464, which included prior interim disbursements, and

expenses of $57,497.

    The IRS objected to the TFR, the Trustee’s request for

compensation and the law firm’s request for fees.        The

Bankruptcy Court convened a hearing in November, 2019, at which

the argument dwelt primarily on the Trustee’s statutory

interpretation of §§ 551 and 724(a) and (b) and on whether he

properly administered the estate pursuant to that legal

construction.   At that hearing, the Trustee suggested that he

had been mistaken at the April Hearing when he said that he

believed that from the beginning of this case,

    [t]he best prospect [was] . . . [to] free up
    something as a partial dividend to Chapter 11
    [administrative fees],

which insinuated that he thought it unlikely that any

disbursements would be made to unsecured creditors.

    D.   Statutory Context

    A brief review of the relevant provisions of the Bankruptcy

Code is necessary to frame the decision of the Bankruptcy Court

and the arguments of the parties.

    A trustee appointed to administer the assets of an estate

in a Chapter 7 bankruptcy proceeding must “collect and reduce to



                                 - 9 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 10 of 28



money the property of the estate.” § 704.       In doing so, the

trustee has a duty “to maximize the assets of the bankruptcy

estate to allow maximum recovery for the debtor’s creditors.”

United States v. Charles Sims (In re Feiler), 218 F.3d 948, 952

(9th Cir. 2000).   A bankruptcy court may, in its discretion,

award a trustee “reasonable compensation for actual, necessary

services . . . [and] expenses.” § 330(a)(1).        A trustee may not,

however, be compensated for “services that were not reasonably

likely to benefit the debtor’s estate.” § 330(a)(4)(A)(ii).

    The parties in this case vigorously dispute whether, in

administering the estate during the Relevant Time Period, the

Trustee and counsel performed services that were reasonably

likely to benefit the debtor’s estate.       The disagreement

primarily involves the interaction of three statutory

provisions: §§ 551, 724(a) and 724(b).

    Consistent with a trustee’s obligation to maximize the

value of the assets of the estate, a trustee may, in certain

circumstances, abandon property rather than liquidate its value

if its encumbrances render it valueless to unsecured creditors.

In re Bolden, 327 B.R. 657, 667 (Bankr. C.D. Cal. 2005).

Property may be abandoned upon the initiative of a trustee or

pursuant to a court order based upon the request of an




                                 - 10 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 11 of 28



interested party if the property is “burdensome” or of

“inconsequential value” to the estate. § 554.

    In administering the estate, a trustee may also “avoid”

certain liens or encumbrances, a modification of the general

rule that secured liens typically survive bankruptcy unaffected.

§§ 724 and 726; see also Farrey v. Sanderfoot, 500 U.S. 291, 297

(1991) ("Ordinarily, liens and other secured interests survive

bankruptcy.").    Section 724(a) provides that a trustee may

“avoid a lien that secures a claim of any kind specified in

[§ 726(a)(4)].”     Any lien avoided under § 724(a) “is preserved

for the benefit of the estate but only with respect to property

of the estate.” § 551.

    Sections 724(b) and 726 describe the method of distribution

of liquidated assets to secured and unsecured creditors of the

estate.   While § 724(b) outlines the distribution of property

subject to an allowed, unavoidable lien, § 726 identifies the

method of distribution with respect to remaining creditors.

    E.    The Bankruptcy Court’s Decision

    In December, 2019, the Bankruptcy Court entered its

Memorandum of Decision on the Trustee’s Final Report and Final

Applications for Fees and Expenses of the Trustee and Counsel

(“the Decision”).    That Decision approved an award of $121,585




                                 - 11 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 12 of 28



in Trustee fees (a reduction of $9,000 from the requested

amount) and $971,464 in legal fees (a reduction of $77,000 from

the requested amount) as well as $57,497 in expenses.

    The Bankruptcy Judge considered the compensation requests

by dividing them into three time periods: (1) from the date of

the Trustee’s appointment through the entry of judgment on

November 6, 2013, in the Maine Action, at which point the IRS

tax liens became fixed; (2) from November 6, 2013, through the

end of 2015, by which time the liquidation process had been

substantially completed; and (3) from 2016 onward.

    Applying the criteria set forth in § 330, the Bankruptcy

Judge awarded all requested compensation for the first time

period because

    [considering the] complicated and multifarious nature
    of the assets of the estate, their values as scheduled
    by the debtors, and the unsettled amount of the IRS’s
    claim being litigated in the federal court in Maine,
    the trustee’s decision to administer the estate’s
    assets in an effort to generate a dividend to
    unsecured creditors rather than abandoning those
    assets was a reasonable one.

    With respect to the second time period, the Bankruptcy

Judge determined that it was reasonable pursuant to § 330 for

the Trustee to administer the estate’s assets because

    By that time the [T]rustee had developed a litigation
    strategy to attempt to avoid a portion of the lien
    securing the IRS’s claim and to preserve the avoided
    lien for the benefit of other creditors of the estate.



                                 - 12 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 13 of 28



Accordingly, the Bankruptcy Judge approved the request for

compensation for fees incurred from November 6, 2013, through

the end of 2015.

    The Bankruptcy Judge agreed with the IRS, however, that

compensation was not warranted from 2016 onward because it

should have been apparent to the Trustee from that point that

the IRS would be the sole beneficiary of the cash in the estate

after payment of Chapter 7 administrative expenses.         For that

reason, the Trustee should have abandoned the subject assets in

2016 because continued administration was no longer reasonably

likely to benefit the estate.     The Bankruptcy Court determined

that abandonment would have saved the estate approximately

$9,000 in Trustee fees and $77,000 in legal fees and, therefore,

reduced recoverable compensation by those amounts.

    The only issue on appeal is whether the Bankruptcy Court

erred in allowing compensation for the Trustee and fees for his

counsel for services rendered during the second period, from

November 6, 2013, through the end of 2015 (“the Relevant Time

Period”).




                                 - 13 -
      Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 14 of 28



II.   Bankruptcy Appeal

      A.   Legal Standard

      Pursuant to 28 U.S.C. § 158(a), a district court has

jurisdiction to hear an appeal of a decision of a bankruptcy

court.     A district court conducts its review of such an appeal

“in the same manner” as the court of appeals reviews a district

court’s decision. Casco Northern Bank v. DN Assocs. (In re DN

Associates), 3 F.3d 512, 515 (1st Cir. 1993).         The legal

conclusions of a bankruptcy judge, including those regarding the

legal construction of the Bankruptcy Code, are reviewed de novo.

Monarch Life Ins. Co. v. Ropes & Gray, 65 F.3d 973, 978 (1st

Cir. 1995).

      Factual findings are reviewed for clear error. Id.          A

district court should give “considerable deference” to the

factual determinations and discretionary judgments of a

bankruptcy judge. In re DN Associates, 3 F.3d at 515.          Mixed

questions of law and fact are reviewed “for clear error unless

[a bankruptcy court’s] analysis was infected by legal error.” SW

Boston Hotel Venture, LLC v. City of Boston (In re SW Boston

Hotel Venture, LLC), 748 F.3d 393, 402 (1st Cir. 2014).           The

findings of a bankruptcy court are clearly erroneous if “after a

review of the entire record,” the district court is “left with

the definite and firm conviction that a mistake has been


                                  - 14 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 15 of 28



committed.” R&R Assocs. of Hampton v. Thomas, Jr. (In re R&R

Assocs. of Hampton), 402 F.3d 257, 264 (1st Cir. 2005) (quoting

Groman v. Watman (In re Watman), 301 F.3d 3, 8 (1st Cir. 2002)).


    The quantification of fees by a bankruptcy judge is

reviewed for abuse of discretion. Berliner v. Pappalardo (In re

Sullivan), 674 F.3d 65, 68 (1st Cir. 2012).       A bankruptcy judge

“enjoys particularly great leeway” in awarding fees, Prebor v.

Collins (In re I Don’t Trust), 143 F.3d 1, 3 (1st Cir. 1998),

and such an award should be set aside

    only if   it clearly appears that the [bankruptcy] court
    ignored   a factor deserving significant weight, relied
    upon an   improper factor, or evaluated all the proper
    factors   (and no improper ones), but made a serious
    mistake   in weighing them.

In re Sullivan, 674 F.3d at 68 (quoting Gay Officers Action

League v. Puerto Rico, 247 F.3d 288, 292–93 (1st Cir. 2001)).

    B.   Arguments of the Parties

    The IRS contends that the Decision should be reversed and

remanded because the Bankruptcy Judge failed to consider whether

the services of the Trustee and counsel rendered during the

Relevant Time Period were reasonably likely to benefit the

estate pursuant to § 330(a)(4)(A).        According to the IRS, if the

Bankruptcy Court had applied the correct legal standard, it

could not have deemed fees incurred after the parties settled



                                 - 15 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 16 of 28



the Maine Action on November 6, 2013, compensable.         The IRS

submits that after the unavoidable tax liens owed to the IRS

were fixed on that date, it was unreasonable to conclude that

any distribution to the unsecured creditors of the estate was

likely and, therefore, the Trustee should have abandoned the

property.

    The Trustee responds that he acted reasonably in continuing

to liquidate the assets of the estate after November 6, 2013,

because (1) he identified and acted upon a theory to utilize

§§ 551 and 724 to avoid tax penalties and preserve those funds

for the estate, which the Bankruptcy Court tacitly approved,

(2) the IRS failed to object to continued liquidation or to file

a motion for abandonment, and (3) the IRS explicitly agreed to

the continued liquidation after its lien amounts were fixed.

    C.   Analysis

    This appeal addresses two intertwined issues: (1) whether

the Bankruptcy Court conflated §§ 330(a)(3) and 330(a)(4)(A) in

its consideration of the Trustee’s request for fees for services

rendered during the Relevant Time Period; and (2) whether, even

if the Bankruptcy Court applied the correct legal standard, it

nonetheless erred in accepting the Trustee’s statutory

interpretation of §§ 551 and 724 and awarding fees for services

rendered during the Relevant Time Period.


                                 - 16 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 17 of 28



         1.   Whether the Bankruptcy Court Applied the Proper
              Legal Standard

    Section 330 provides specific criteria for a bankruptcy

court to consider in determining whether and to what extent

services rendered by a trustee are compensable.        A bankruptcy

court may award “reasonable compensation for actual, necessary

services” in an amount to be determined after “taking into

account all relevant factors,” including six factors outlined in

the statute. § 330(a)(1)(A), (a)(3).      Pursuant to

§ 330(a)(4)(A), compensation cannot be awarded for services that

are not reasonably likely to benefit the estate, i.e., when they

will not likely generate value for the estate’s unsecured

creditors. DeGiacomo v. Traverse (In re Traverse), 753 F.3d 19,

29 (1st Cir. 2014).

    The Decision plainly considers whether the Trustee’s

liquidation of property during the Relevant Time Period was

likely to benefit the estate.     Although the Bankruptcy Judge

directly cited § 330(a)(4)(A) only once, the majority his

Decision is dedicated to whether the Trustee’s legal strategy of

avoiding tax penalty liens and preserving them for the estate’s

unsecured creditors was non-frivolous and plausible.         The

Decision ultimately concludes that the Trustee’s pursuit of that

legal strategy was compensable at least until the end of 2015.




                                 - 17 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 18 of 28



    The Bankruptcy Judge’s rejection of fees for services

rendered after 2015 further demonstrates that he properly

applied § 330(a)(4)(A).    The Bankruptcy Court concluded that

    [b]y the beginning of 2016, it should have been
    apparent to the [T]rustee that . . . the IRS would be
    the sole beneficiary of the cash in the estate after
    payment of the expenses of administration. . . .

In so concluding, the Bankruptcy Court necessarily determined

that before the beginning of 2016, it was not unreasonable for

the Trustee to continue his effort to benefit the unsecured

creditors of the estate and, therefore, he was entitled to

recover fees for such services to that point.

    Similarly, with respect to services rendered from the time

of the Trustee’s appointment until November 6, 2013, the

Bankruptcy Judge held, citing generally to § 330, that the

Trustee’s determination that he should continue with liquidation

rather than abandon assets was reasonable.

    Perhaps the Bankruptcy Judge could have been more precise

and careful with his citations but he nevertheless applied the

proper legal standard and, therefore, did not abuse his

discretion.




                                 - 18 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 19 of 28



         2.    Whether Services Rendered During the Relevant Time
               Period Were Reasonably Likely to Benefit the Estate

    When the tax liens of the IRS were fixed on November 6,

2013, it became clear that those liens, plus the fees of

administration of the estate, exceeded the value of the estate.

That recognition notwithstanding, the Trustee consistently

maintained that payment to unsecured creditors was reasonably

likely through avoidance of the penalty and interest on penalty

portions of the tax liens pursuant to §§ 551 and 724.         The IRS

protests that the Trustee’s statutory interpretation was clearly

unreasonable.

               a. Standard of Review

    Initially, the parties disagree as to the standard of

review this Court should apply to this issue.        The IRS seeks de

novo review because the Bankruptcy Court’s award of fees turns

on the construction of §§ 551 and 724 and, therefore, is a legal

question.     The Trustee urges an abuse of discretion standard

because the Bankruptcy Court applied the proper legal standard

in reaching its determination.     This Court agrees with the IRS.

Where, as here, an award of compensation to a trustee depends

upon the legal construction of provisions of the Bankruptcy Code

the Court reviews the Bankruptcy Court’s analysis de novo. See




                                 - 19 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 20 of 28



Jubber v. Christensen (In re Bird), 577 B.R. 365, 373 (10th Cir.

BAP 2017).

             b. Statutory Construction

    The precise legal question presented to this Court is

whether a trustee can avoid tax penalties and interest on tax

penalties under § 724(a) and preserve those avoided funds for

the estate’s unsecured creditors pursuant to § 551.         In effect,

this would allow the Trustee to set aside the penalty and

interest on penalty amounts of secured IRS tax liens and pay

those amounts toward unsecured claims rather than later

recorded, unavoidable liens.     The IRS rejoins that the text and

legislative history of § 724(b) demonstrate that the Trustee’s

legal theory is ill-conceived and that any avoided tax penalties

should be applied toward later-recorded, unavoidable liens

rather than reserved for unsecured creditors.

    In hindsight, application of either theory in this case

would have ultimately resulted in funds being distributed only

to the IRS and for estate administration fees with no funds

remaining for unsecured creditors.        That is not dispositive of

the issue, however, because if the Trustee’s theory has any

merit, he was justified in pursuing the perceived opportunity

for unsecured creditors and he and counsel are entitled to

compensation for services rendered during the Relevant Time


                                 - 20 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 21 of 28



Period.   If the IRS is correct and if the Trustee should have

known that, then he should have abandoned the estate on November

6, 2013, recognizing there was no potential for unsecured

creditors to recover.

    Section 724(a) provides that a “trustee may avoid a lien

that secures a claim of a kind specified in § 726(a)(4).”          Such

liens include tax penalties and any interest on such penalties,

assessed by the IRS. § 726(a)(4).      Any lien avoided under

§ 724(a) “is preserved for the benefit of the estate.” § 551.

Taken together then, §§ 724(a), 726(a)(4) and 551 authorize “a

chapter 7 trustee to avoid a lien to the extent the lien secures

a claim for a penalty, including a tax penalty” and preserve

that lien for the benefit of the estate. Gill v. Kirresh et al.

(In re Gill), 574 B.R. 709, 716 (9th Cir. BAP 2017); see also

Holloway v. Stevens (In re Odom Antennas, Inc.), 340 F.3d 705,

708 (8th Cir. 2003).

    Examination of the purpose underlying §§ 724(a) and 551

supports that conclusion.     Section 724 is intended

    to protect unsecured creditors from the debtor’s
    wrongdoing. Enforcement of penalties against a
    debtor’s estate serves not to punish the delinquent
    taxpayers, but rather their entirely innocent
    creditors. Innocent creditors should not be punished
    for the actions of delinquent debtor taxpayers.




                                 - 21 -
       Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 22 of 28



In re Gill, 574 B.R. at 716 (internal citations omitted).            In

essence, § 724(a) protects unsecured creditors from being

punished for a debtor’s delinquency. In re Bolden, 327 B.R. at

664.

       Section 551 is intended to prevent holders of junior liens

from recovering a windfall when a trustee avoids a senior lien.

Tennessee Machinery Co. et al. v. Appalachian Energy Indus.,

Inc. et al. (In re Appalachian Energy Indus., Inc.), 25 B.R.

515, 516-18 (Bankr. E.D. Tenn. 1982).         In the absence of § 551,

the avoidance of a senior lien would shift rank and priorities

so that each junior lienor would, in effect, receive an enhanced

position. Id.     In such circumstances, the unsecured creditors

for whose benefit the trustee originally avoided the lien

pursuant to § 724(a) would be enriched only if equity remained

in the estate after satisfying all junior liens. Id.           Section

551, therefore, operates to preserve avoided liens for the

estate.

       Although sparse, the extant case law is entirely consistent

with the Trustee’s position that penalties may be avoided

pursuant to § 724(a) and preserved for unsecured creditors

pursuant to § 551 rather than paid to holders of later recorded

liens.    For example, in United States v. Hutchinson (In re

Hutchinson), No. 19-cv-01631, 2020 WL 2112275 (Bankr. E.D. Cal.


                                   - 22 -
      Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 23 of 28



May 1, 2020), the government moved for the Trustee to abandon

the estate’s property because continued liquidation was not

reasonably likely to benefit the estate’s unsecured creditors.

Id. at *1-*2.    The Bankruptcy Court denied the motion for

abandonment because it concluded that the penalty portion of

each IRS tax lien could be avoided and preserved for the benefit

of the unsecured creditors and not simply paid out to satisfy

the unavoided portion of the next-in-line IRS tax lien. Id. at

*2.   The district court agreed. Id. at *8-*9. See, e.g., In re

Bolden, 327 B.R. at 665 (“By avoiding the penalty portions of

the tax liens and preserving them for the benefit of the

creditors, the estate is enriched while the IRS still obtains

the principal portion of its liens with interest, in the order

and priority of each respective lien.”); In re Gill, 574 B.R. at

716 (holding that §§ 551 and 724 “expressly authorized [the

trustee] to avoid, subordinate and preserve the penalty portion

of the IRS’s tax lien for the benefit of the estate’s unsecured

creditors”).

      The IRS proffers no rebutting citation.        It relies instead

on its interpretation of the text and legislative history of

§ 724(b) which applies to

      [p]roperty in which the estate has an interest and
      that is subject to a lien that is not avoidable under




                                  - 23 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 24 of 28



    this title . . . and that secures an allowed claim for
    tax.

Section 724(b) goes on to provide distribution guidelines for

such property.   The IRS contends that § 724(b) ensures that

proceeds from tax-lien-encumbered property accrue to the estate

only after all unavoidable liens have been satisfied.         The IRS

further submits that § 724 should not be construed as allowing

the avoidance of the penalty portion of tax liens to deplete the

IRS’s recovery of unavoidable tax liens.       According to the IRS,

allowing a penalty to be avoided and thereby reduce the IRS’s

own recovery would penalize it for the debtor’s wrongdoing and

award unsecured creditors a windfall at the expense of tax

collection.

    On its face, the IRS’s argument is enticing.         Even a

cursory reading of §§ 724(a) and (b), 726 and 551, however,

reveals an inherent flaw.     By avoiding the penalty and interest

on penalty portions of the IRS liens, those funds are no longer

“not avoidable” and, therefore, not subject to § 724(b).          The

relevant provisions, as discussed above, make clear that

distributing funds from an estate to compensate the IRS for a

tax penalty rather than preserving such funds for the unsecured

creditors is disfavored because such a penalty does not reflect

“damages for actual pecuniary loss suffered by the [IRS].”

§ 726.   That is the reason § 724(a) provides for the avoidance


                                 - 24 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 25 of 28



of the penalty portion of a lien for the benefit of the estate

and not for the benefit of holders of later recorded liens. See

In re Hutchinson, 2020 WL 2112275, at *8.

    Accordingly, the reading of § 724(b) by the IRS to preclude

a trustee from avoiding the penalty portion of a tax lien for

the benefit of the estate is misleading.       Having so concluded,

the Court proceeds to consider whether the Trustee is entitled

to compensation for services rendered during the Relevant Time

Period pursuant to § 330(a)(4)(A).

              c. Reasonableness of Continued Liquidation

    The Trustee contends that several factors demonstrate that

his legal strategy to benefit the unsecured creditors was

reasonable.   During the Relevant Time Period, the Trustee had

yet to liquidate several estate assets, including real property

in Massachusetts, rights to income from royalty agreements,

surety bonds and prospective recoveries from litigation.          Both

the value of such assets and the administrative expense to be

incurred to liquidate them was unknown during the Relevant Time

Period.

    The Trustee further submits that there was a potential for

the avoidance of the IRS’s tax penalties and interest on those

penalties and thereby preservation of more than $2.4 million for




                                 - 25 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 26 of 28



the estate.   He estimated that the combination of recovering a

significant amount of cash from avoiding IRS penalties and

liquidating additional property was reasonably likely to result

in a distribution to unsecured creditors.

    Considering those complex and uncertain factors, this Court

agrees that there was a reasonable likelihood that continued

liquidation of the property during the Relevant Time Period

could have benefited the estate pursuant to § 330(a)(4)(A).            The

Bankruptcy Court did not commit error in so concluding.

    The conduct of the IRS throughout the Relevant Time Period

further supports that conclusion.      From the outset of the

liquidation process, the Trustee informed the Bankruptcy Court

and the IRS about his legal strategy regarding §§ 551 and 724.

The IRS initially objected to the Trustee proceeding with

liquidation in January, 2013, but, after the Bankruptcy Judge

disagreed, the IRS affirmatively assented to the Trustee

proceeding with liquidation (while reserving its right to

object).   At no point before or during the Relevant Time Period

did the IRS move for the Trustee to abandon the property.

Instead, in an assented-to motion filed in the Adversary

Proceeding in December, 2013, during the Relevant Time Period,

the parties sought a stay because they had determined that




                                 - 26 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 27 of 28



    it [would] be most cost-effective to allow the Trustee
    to complete his liquidation of all Estate assets
    before expending additional resources in the matter.

That language further suggests that, at least in December, 2013,

the parties agreed that continued liquidation of the estate’s

assets by the Trustee was potentially beneficial for the estate.

    The IRS submits that the Trustee’s concession at the April,

2019, hearing demonstrates that he was aware from the beginning

of this case that no distribution would be made to creditors

after liquidation.    The Bankruptcy Court, however, implicitly

accepted the Trustee’s explanation that he had misspoken and, in

any event, this Court finds that the factors described above

outweigh a single statement made by the Trustee in a long and

convoluted proceeding.

    Accordingly, the Bankruptcy Court did not err in awarding

compensation to the Trustee and legal fees to his counsel for

services rendered during the Relevant Time Period.




                                 - 27 -
     Case 1:20-cv-10156-NMG Document 16 Filed 07/16/20 Page 28 of 28



                                 ORDER

    For the foregoing reasons, the memorandum and decision of

United States Bankruptcy Judge Melvin S. Hoffman of the United

States Bankruptcy Court for the District of Massachusetts on the

final report and application for fees and expenses of the

Trustee and the Trustee’s counsel in In re Hannon, No. 1:12-bk-

13862-MSH (Dec. 26, 2019) is AFFIRMED.




So ordered.




                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge




Dated July 16, 2020




                                 - 28 -
